Title: Horatio G. Spafford to Thomas Jefferson, 4 [May] 1815
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
Albany,
4 Mo. May 4,
1815.
          I embrace every
opportunity for presenting my respects, constantly wishing thee all possible
heath
health & happiness.
          This Work has long been wanting, &
for years I have been urged to undertake it. I am pretty well satisfied with
the plan of it, & hope it may meet thy approbation. May I be permitted to
solicit from thee something for it? It is designed for general circulation,
& I shall spare no pains to make it worthy of it. If the Subscriptions fill
as I expect, the first No. may appear the last of this month. Nothing from thy
pen, could fail to be interesting.
          The Carriage seems to make its way to the satisfaction of
all who try it. My reasoning upon it, will bear the test of experience, & I
think the plan must come into general use. I have sent the Pamphlets to
England, France, & Russia.
          What
strange events in Europe! The Speculations of an old, experienced Statesman, on
the present state of the World, would deeply interest every body. With esteem
& respect; thy constant,
          grateful
friend,H. G.
Spafford.
        